MEMORANDUM **
Michael Stein appeals his conviction for attempted possession of cocaine with intent to distribute. 21 U.S.C. § 846. We affirm.
(1) Stein first argues that the fruits of a search conducted on January 16, 2003, must be suppressed. However, he did not raise the issue before trial and has not shown good cause for his failure so to do. Thus, we will not consider this waived issue. See Fed.R.Crim.P. 12(b)(3)(C), (e); United States v. Murillo, 288 F.3d 1126, 1135 (9th Cir.2002); United States v. Wright, 215 F.3d 1020, 1026-27 (9th Cir. 2000).
(2) Stein also argues that the delay at the post office of a package sent by him and addressed to an address where he received mail amounted to an illegal seizure because it was detained without reasonable suspicion and for an unreasonable period. We disagree. Assuming that reasonable suspicion is needed to detain a package, it existed here. See United States v. Van Leeuwen, 397 U.S. 249, 251-53, 90 S.Ct. 1029, 1032-33, 25 L.Ed.2d 282 (1970); United States v. Hernandez, 313 F.3d 1206, 1210-11 (9th Cir.2002); United States v. Aldaz, 921 F.2d 227, 229 (9th Cir.1990). Moreover, the period of detention was not excessive. See Hernandez, 313 F.3d at 1212-14; United States v. Gill, 280 F.3d 923, 928-29 (9th Cir.2002); Aldaz, 921 F.2d at 230-31.
(3) Finally, Stein makes an asthenic and rather lutulent argument that his rights under Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 1196-97, 10 L.Ed.2d 215 (1963), were somehow violated by the government’s handling of information about the quantity of cocaine. We have reviewed the record and can perceive no basis for determining that the government withheld favorable evidence about the cocaine. There was no Brady error.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.